Citation Nr: 0118228	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  He died in October 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1989 decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied her application for VA death 
benefits on the basis that she was not eligible for 
recognition as the veteran's surviving spouse for VA 
purposes.  The RO held that the appellant had not submitted 
adequate proof of the dissolution of a prior marriage and 
that her marriage to the veteran was therefore not a valid 
marriage under the law.  


FINDINGS OF FACT

1.  During his lifetime, the veteran submitted uncontradicted 
written statements to the effect that he had married M. C. 
during the 1950's and that the marriage had been dissolved by 
divorce in approximately 1960.

2.  The appellant has submitted credible and uncontradicted 
written statements that she entered into a ceremonial 
marriage with R. T. in 1966 and that she was later told that 
this marriage had been annulled during the same year.  

3.  The appellant and the veteran married in 1991 and lived 
together continuously until the veteran's death in October 
1998.  

4.  The appellant's credible and uncontradicted written 
statements establish that she believed that her 1966 marriage 
to R. T. had been terminated and therefore did not constitute 
a legal impediment to her later marriage to the veteran.
CONCLUSION OF LAW

The appellant's marriage to the veteran may be recognized as 
a deemed valid marriage under the law, and the criteria for 
recognition of the appellant as the veteran's surviving 
spouse for VA purposes are met.  38 U.S.C.A. §§ 101(3), 
103(a), 7104 (West 1991); 38 C.F.R. §§ 3.1(j), 3.52 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Improved disability pension was awarded to the veteran in 
November 1990.  The following month, he requested additional 
pension for four dependent children.  In a statement dated in 
April 1991, he acknowledged in writing that he was the father 
of each of the four children.  He indicated that he did not 
wish to add a spouse since he was not married.  

In support of his statement of paternity, the veteran 
submitted both hospital birth records and copies of certified 
certificates of live birth for each of the children claimed, 
specifically, C. T., born in August 1978; M. A. T., born in 
November 1986; D. T., born in January 1983; and T. T., born 
in June 1974.  On the certificates of live birth, issued by 
the Commonwealth of Kentucky, the appellant was listed as the 
mother and as the informant under the name "T. A. T." on each 
of the certificates.  On the certificates for M. A. T. and D. 
T., the father was identified as "R. C. T." and on the 
certificate for D. T., the father was shown as "R. J. T."  On 
D. T.'s certificate, the father was listed as "C. J. T."  The 
certificates for C. T., M. A. T. and D. T. listed the 
father's Social Security number as that of the veteran.  Also 
received were hospital birth certificates for C. T., M. A. T. 
and D. T.  The parents of C. T. and M. A. T. were listed as 
"Mr. and Mrs. R. C. T."  On D. T.'s certificate, the parents 
were listed as "R. C. and T. A. T."  On the basis of this 
information, the pension award was amended to reflect four 
dependent children.  

In a statement received in November 1991, the veteran 
reported that he had been married in September 1991.  He 
subsequently submitted a marriage certificate showing that he 
had married the appellant in September 1991.

In a January 1992 VA Form 21-686c, Declaration of Status of 
Dependents, the veteran reported that he had married "M. C." 
during the 1950's and that this marriage had later been 
terminated by divorce.  Neither the date of the divorce nor 
information concerning prior marriages of his current spouse 
was shown.  The RO requested additional information 
concerning the current appellant in order for action to be 
taken on the veteran's claim, including her Social Security 
number, a copy of his divorce decree from M. C., and 
information concerning prior marriages by the appellant.  

The veteran submitted an additional Declaration of Status of 
Dependents form in December 1992 in which he reported that 
his divorce from M. C. had taken place "around 1960."  He did 
not furnish any of the additional information requested.  He 
indicated that C. T., D. T. and M. A .T. remained his 
dependent children under the age of 18 years and that he and 
the appellant were the parents.  The veteran did not respond 
to further RO requests in December 1992 and February 1994 for 
documentation of public records ending any previous marriages 
of his spouse.  He was never awarded additional pension 
benefits based on having a dependent spouse.  

The appellant filed an application for VA death benefits in 
November 1998 as the surviving spouse of the veteran.  
Regarding the veteran's prior marriage, she expressed the 
belief that the marriage had taken place in 1955 or 1956 and 
that she believed that they had been divorced in 1958 or 1959 
but did not know for sure.  She indicated that she herself 
had been married twice.  She reported that a 1966 marriage to 
"R. T." had been annulled in 1966 in Lenoir or Louden, 
Tennessee.  She stated that she and the veteran had been 
together for 33 years.  

In response to an RO request for information concerning her 
and the veteran's prior marriages, the appellant submitted a 
November 1998 statement in which she advised that she had 
been married to a "R. T." in 1966 but that two weeks later 
she found out that he was not who he had claimed to be and 
was not old enough to be married.  He had claimed to be 21 
but was actually 16.  She claimed that she had met people who 
claimed to be his parents and who had had the marriage 
annulled.  She stated that she had never seen or heard from 
them afterwards and that as far as she knew, she was free to 
marry anyone.  She related that she and R. T. had not lived 
together and that he had left three day after the marriage.  
She reported that she had had no success in trying to locate 
these people and that it was as if they had not existed.  She 
asserted that she knew of no reason why the veteran was not 
free to marry again.  She claimed that the Social Security 
Administration had been of the opinion that the marriage had 
not taken place.  

In a statement dated in December 1998, the appellant 
indicated that she did not know the date of the veteran's 
marriage to M. C. or the date of their divorce.  She repeated 
the previous information concerning R. T., adding that he had 
given false information to her and that she didn't even know 
if he had been who he had said he was.  His mother had said 
that he was only 16.  He had been in the Army and had been 
sent to Hawaii, and she did not see or hear from him after 
that.  

In March 1999 the RO filed a request with a vital records 
custodian in the State of Tennessee to request a certificate 
annulling the 1966 marriage between R. T. and the appellant.  
After obtaining a clarification of the request, the Office of 
Vital Records of the Tennessee Department of Health reported 
in May 1999 that a certificate of divorce had not been 
located after a search for the years 1967 through 1969.  

In her substantive appeal, VA Form 9, and in various 
subsequent statements, the appellant provided additional 
information concerning her marriages.  She stated that she 
was not sure who R. T. really was since he had used a false 
identification.  She again noted that during her 33 years 
with the veteran, they had had six children.  

II.  Analysis

The VA is not obliged to determine whether a claim for 
spousal benefits is meritorious until the veteran or the 
spouse seeking benefits first submits evidence that he or she 
is a proper claimant under the law.  Dedicatoria v. Brown, 8 
Vet. App. 441, 443 (1995) (citing Brillo v. Brown, 7 Vet. 
App. 102, 105 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991)).  Generally, to be entitled to VA benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of his death and have lived 
continuously with him from the date of their marriage to the 
date of death, except where there was a separation due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 U.S.C.A. § 103(3).

The term "spouse" means a person of the opposite sex who is a 
wife or husband of the veteran.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.50(a)(c) (2000).

The validity of a marriage is determined under the law of the 
jurisdiction where the parties resided at the time of the 
marriage or when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  A 
marriage may be established by various types of documentary 
evidence together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage, provided that such facts, if they were 
to be corroborated by the evidence, would warrant acceptance 
of the marriage as valid.  38 C.F.R. § 3.205(a).  In the 
absence of conflicting information, proof of marriage which 
meets the requirements of 38 C.F.R. § 3.205(a), together with 
the claimant's certified statement concerning the date, place 
and circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b).  

In the present case there is uncontradicted evidence in the 
form of statements by the appellant that although she and the 
veteran did not enter into a marriage until September 1991, 
they lived together continuously for a period of 33 years in 
a relationship that was essentially marital in nature.  Both 
had been married previously.  The veteran reported during his 
lifetime that he and his first wife, M. C., had divorced in 
approximately 1960, but he failed to respond to VA requests 
for documentation of the divorce so that the current 
appellant could be recognized as his spouse for pension 
purposes in 1991.  Since the 1991 marriage was properly 
documented, the veteran's allegations concerning the date, 
place and circumstances of the dissolution of his first 
marriage would appear to satisfy the requirements of 
38 C.F.R. § 3.205(a) for the purpose of removing his marriage 
to M. C. as an impediment to recognition of his later 
marriage to the appellant as a valid marriage for VA 
purposes.  Apparently recognizing this, the RO has not cited 
the lack of documentation of a divorce from M. C. as a basis 
for denying the present claim by the appellant and has 
focused instead on the lack of proof of the reported 
annulment of the appellant's 1966 marriage to R. T.  

The RO's efforts to document an annulment were unsuccessful, 
but it is equally significant that the circumstances of the 
marriage itself are likewise undocumented.  No official 
record of the marriage to R. T. is on file and the RO has not 
undertaken the development which would be necessary to locate 
one.  Furthermore, the appellant raises the possibility that 
R. T. may have been too young to legally contract a valid 
marriage.  In these circumstances, it is impossible to 
conclude one way or another whether a marriage valid under 
the law of any state ever existed between the appellant and 
R. T., or, if it did, whether such marriage was legally 
terminated.  At this point it is questionable whether 
additional investigation would be successful in producing 
evidence adequate to clear up either point, given the paucity 
of information available, and the time which has passed since 
then.  

For purposes of the present appeal, however, the question of 
whether the 1966 marriage constituted an impediment to the 
appellant's later marriage to the veteran need not be 
resolved since a basis for disposition of the appeal is found 
elsewhere in the VA regulation pertaining to "deemed valid" 
marriages.  Under 38 C.F.R. § 3.205 (2000) and 38 C.F.R. 
§ 3.52 (2000), where a surviving spouse has submitted proof 
of marriage in accordance with 38 C.F.R. § 3.205(a) and an 
attempted marriage of a claimant to the veteran is invalid by 
reason of a legal impediment, the marriage will nevertheless 
be deemed valid for VA benefit purposes if:  

(a) The marriage occurred 1 year or more 
before the veteran died or existed for any 
period of time if a child was born of the 
purported marriage or was born to them 
before such marriage (see § 3.54(d)), and

(b) The claimant entered into the marriage 
without knowledge of the impediment, and

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in [38 C.F.R.] § 3.53, and

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.

Assuming but not conceding that the 1966 marriage to R. T. 
was valid, the appellant clearly satisfies the criteria found 
in subsections (a), (c), and (d) of 38 C.F.R. § 3.52, and she 
has submitted numerous signed statements which at face value 
satisfy the requirement that she have no knowledge of an 
impediment to the marriage to the veteran.  Only the 
credibility of the appellant's statements regarding the 
marriage to R. T. remains to be determined.  

The appellant's belief that an annulment of the 1966 marriage 
was obtained is based on information which she claims was 
provided to her by individuals claiming to be R. T.'s 
parents.  There is nothing in the record to conflict with 
this information.  If an annulment proceeding had been 
initiated by R. T. or someone acting on his behalf, the 
validity of any decree entered would have depended in part on 
the sufficiency of service of process on the appellant.  If 
she had in fact been served, she would have been privy to the 
allegations raised and to any Court judgment ultimately 
rendered.  The absence of evidence that she was ever summoned 
to appear in court suggests strongly that no annulment action 
took place.  More importantly, the appellant is not a lawyer 
and therefore lacked the means to analyze the legal situation 
in which she found herself in 1966, either as to the validity 
of the marriage or the believability of information given to 
her regarding its alleged dissolution.  The brevity of her 
marriage, the absence of reliable information concerning R. 
T. or his family, her youthfulness (she turned 21 in October 
1966), and the rather arcane nature of the legal complexities 
involved, make it reasonable that she might have concluded 
that no valid marriage had taken place or that the marriage 
had been dissolved and would not have prevented a valid 
marriage to the veteran.  At the very least, the 
circumstances give rise to a colorable claim by the appellant 
that she had no knowledge of an impediment to her marriage to 
the veteran.  

The RO has cited the fact that R. T.'s name appears on the 
birth certificates of four children as evidence that the 1966 
marriage was not dissolved.  However, the use of his name as 
the father of the children and the appellant's use of his 
surname when acting as informant for vital statistics 
purposes is not probative of the continued existence of a 
prior marriage to R. T. or of a continuing relationship 
between them.  When the children were born, the veteran and 
the appellant were not legally married.  Therefore, it would 
not have been unreasonable for her to use the name of her 
prior husband for records purposes to avoid encumbering the 
children for life with birth certificates making it obvious 
that they had been born out of wedlock.  The record does not 
indicate whether the appellant may have used R. T.'s surname 
on other occasions before her marriage to the veteran, but 
the fact that she used it for the birth certificates does not 
contradict her claim that the veteran was in fact the father 
of the children, especially since the Social Security number 
used to identify the father on these documents was the 
veteran's.  To the contrary, the certificates serve to 
partially corroborate the information provided by the 
appellant and in so doing bolster the credibility of all of 
the information she has provided in support of her claim.  

In the opinion of the Board, the record does not contradict 
the essential information provided by the appellant regarding 
the likely dissolution of the 1966 marriage or render 
implausible her stated belief that such marriage was not an 
impediment to her later marriage to the veteran.  The 
legality of that marriage under state law cannot be 
determined at the present time, but regardless of either its 
original validity or its possible later annulment, the 
appellant has satisfied the requirements for recognition as a 
deemed valid surviving spouse of the veteran under 38 C.F.R. 
§ 3.52.  



ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA death benefit purposes is established and the 
appeal is allowed.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

